Citation Nr: 0715376	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  02-15 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected traumatic arthritis of the left knee.

2.  Entitlement to a rating in excess of 10 percent for 
service-connected residuals of left knee trauma, status-post 
arthrotomy, with excision of exostosis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from April 1977 to March 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in March and 
November 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  By the March 2001 
rating decision, the RO denied a rating in excess of 10 
percent for the service-connected left knee disability, 
characterized as residuals of left knee trauma, status-post 
arthrotomy with excision of exostosis.  In the subsequent 
November 2001 rating decision, the RO established a separate 
10 percent rating based upon traumatic arthritis of the left 
knee.

This case was previously before the Board in January 2004 and 
March 2006.  In January 2004, the Board remanded the case for 
additional development.  Thereafter, in a March 2006 
decision, the Board denied the claims.

The veteran appealed the March 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By an October 2006 Order, the Court, pursuant to a joint 
motion, vacated the March 2006 Board decision, and remanded 
the case for compliance with the joint motion.  In essence, 
the joint motion asserted that the Board's decision did not 
provide adequate reasons and bases regarding the effect of 
pain on the service-connected left knee disabilities, as 
mandated by 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1997).

For the reasons detailed below, the appeal will be REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.


REMAND

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this case, the 
Board finds that additional development is required to comply 
with both the duty to assist and the duty to notify.

Initially, the Board notes that the veteran was accorded VA 
medical examinations of his left knee in May 2001 and May 
2005.  However, in a March 2007 statement, the veteran's 
attorney contended that a new examination was required in 
this case, which suggests, in part, that the disability may 
have increased in severity since the last examination.  
Therefore, the Board concludes that a new examination is 
required in this case.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also VAOPGCPREC 11-95.  Moreover, in light of the 
joint motion, the Board observes that such an examination can 
provide additional information regarding the effect of pain 
on the veteran's left knee.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

In addition, as noted in the March 2006 decision, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which, in pertinent part detailed specific information 
regarding increased rating(s) and effective date(s) that is 
to be provided to claimants.  As a remand is already required 
in this case, the Board concludes that the veteran should be 
provided with the requisite notification which adequately 
addresses these issues.

For the reasons stated above, this case is REMANDED for the 
following:

1.  Please send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his left 
knee since September 2005.  After 
securing any necessary release, the RO 
should obtain those records not on file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to evaluate the current nature and 
severity of his service-connected left 
knee disabilities.  The claims folder 
should be made available to the examiner 
for review of pertinent documents therein 
in connection with the examination.  It 
is imperative that the examiner comment 
on the functional limitations caused by 
pain and any other associated symptoms, 
to include the frequency and severity of 
flare-ups of these symptoms, and the 
effect of pain on range of motion.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case, 
which addresses all of the evidence obtained since the RO 
last adjudicated this case in September 2005, and provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

